DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torii [US 6,789,443].

Regarding claim 1: Torri discloses a gear device, comprising:
a housing (53);
a cover (45) that covers an opening of the housing and is fixed to the housing (53); and
a gear (42) accommodated in the housing, wherein
one of the housing and the cover includes a projection (53a) projected toward the gear (42) and having a center axis that extends along a rotation axis of the gear, and
the gear  includes a recess( 62a)  that receives the projection (53a).
the recess (62a) is arranged in one of surfaces of the gear in a direction of the rotation axis,
a protrusion (42b) coaxial with the recess and arranged on the other surface of the gear in the direction of the rotation axis, and one of the housing (53) and the cover (45) that does not have the projection includes a contact portion that contacts the protrusion (42b) of the gear.

Regarding claim 3: Torri discloses the gear includes a central portion (62) defining a coupling portion to which a power transmission member is coupled, and the recess and the protrusion (42b) of the gear are located radially outward from the coupling portion (see fig 3).

Regarding claim 4: Torri discloses the recess (62a) of the gear includes a first slide surface that slides on the projection (53a), the first slide surface is defined by one of an inner circumferential surface and an outer circumferential surface of the recess of the gear ( see fig 3), the protrusion (42b) of the gear includes a second slide surface that slides on the contact portion, and the second slide surface is defined by one of an inner circumferential surface and an outer circumferential surface of the protrusion  (42b) of the gear that is opposite to the circumferential surface of the recess defining the first slide surface.

Regarding claim 5: Torri discloses a housing (53);
a cover (45) that covers an opening of the housing; and
a gear (42) accommodated in the housing, wherein
one of the housing and the cover includes a projection (53a) projected toward the gear (42) and having a center axis that extends along a rotation axis of the gear, and
the gear includes a recess (62a) that receives the projection (53a).
the recess of the gear is annular (see fig 1), the projection (53a) of the housing is annular to enter the recess of the gear, and an inner circumferential surface of the projection of the housing slides on the recess.
Response to Arguments
Applicant's arguments filed on 02/01/2022 have been fully considered but they are not persuasive.
In response to applicant argument that “…no protrusion 42b is coaxial with this central axis….”
the protrusions 42b has radial surface and axial surface which is coaxial withe the central axis. (see fig 1)
In response to applicant that “…neither the end plate 45 nor the buffer 44 is a cover as recited in 
because neither the end plate 45 nor the buffer is fixed to the housing 41. Instead, both
the end plate 45 and the buffer instead rotate with the gear 42. Moreover, the cover 46 of Toriiis not a cover as recited because it does not include a contact portion that contacts the
protrusion 42b.”
under the broadest reasonable interpretation, the element 45 is considered a cover, covering the inner parts of the gear assembly (see fig 1).
see office action addressing the added limitations in the amended claims.


    PNG
    media_image1.png
    724
    549
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    709
    505
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658